Orders of Special Term and Appellate Division reversed and proceedings dismissed, without costs in any court, on the ground that the name of Gaffney is sought to be stricken from the enrollment of 1907, which enrollment had become *Page 613 functus officio prior to the commencement of this proceeding in February, 1908. If the petitioner meant the enrollment made in 1907 for the year 1908, he should have explicitly stated so in his moving papers; no opinion.
Concur: CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, VANN, WERNER, HISCOCK and CHASE, JJ.